Citation Nr: 0929526	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial rating for tinnitus 
currently rated at 10 percent.  

2.  Entitlement to an increased initial rating for bilateral 
hearing loss currently rated at zero percent.   


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1964.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the United 
States Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois, which granted service connection 
for bilateral hearing loss rated as zero percent disabling 
and tinnitus rated as 10 percent disabling.   

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in May 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder. 

The issue of entitlement to an increased initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 4, 2009, on the record at a hearing before the Board, 
the Veteran withdrew the appeal of entitlement to a higher 
initial evaluation for tinnitus; there is no question of fact 
or law remaining before the Board in this matter.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a 
higher initial evaluation for tinnitus pursuant to 38 C.F.R. 
§ 20.204 are met; the Board has no further jurisdiction in 
this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  Regulations implementing the VCAA are published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA applies in the instant case.  Given the Veteran's 
expression of intent to withdraw his appeal, further 
discussion of the impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b). 

Review of the record shows that on May 4, 2009, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of entitlement to a higher initial rating 
for tinnitus on the record at a hearing before the Board.  
The Board finds that this issue has been properly withdrawn 
pursuant to 38 C.F.R. § 20.204(b). 

Hence, there is no allegation of error of fact or law 
remaining for appellate consideration on this matter, and the 
Board does not have jurisdiction to consider an appeal in 
this matter.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to a higher initial evaluation for 
tinnitus is dismissed. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is competent evidence of record which shows that the 
Veteran's bilateral hearing loss may have worsened since the 
February 2006 VA examination.  At the hearing before the 
Board in May 2009, the Veteran stated that his hearing loss 
had worsened since the 2006 VA examination.  The Veteran is 
competent to report observable symptoms such as decreased 
hearing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the bilateral hearing loss.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiometric examination to determine the 
nature, extent, and severity of the 
service-connected bilateral hearing loss.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  For each ear, pure tone 
audiometric thresholds, in decibels, 
should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination). 

2.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


